DETAILED ACTION
Notice to Applicant
In the amendment dated 12/3/2021, the following has occurred: Claim 1 has been amended.
Claims 1-4 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to more clearly specify the surfaces of the core packs and the relation of those surfaces to each other and to the bus bars. Previously cited Yamamoto does not the claimed relationship. The arguments submitted 12/3/2021 are persuasive and are incorporated here. 
	Yamamoto was previously cited for teaching a corepack with two terminal busbars exiting the same end of a core pack. It would have been obvious to combine such packs with a conventional bus bar connection:

    PNG
    media_image1.png
    693
    569
    media_image1.png
    Greyscale

Yamamoto, however, does not teach the highest potential busbar is located between the second end surface and the third end surface, that the lowest potential busbar is located between the second end surface and the third end surface, and that the third busbar is located on one of the first end surface and the fourth end surface, and the fourth busbar is located on the other of the first end surface and the fourth end surface. The Office also points to Hughes (US 2016/0172642) for teaching core packs with bus bars facing a neighboring core pack (see Fig. 7).

    PNG
    media_image2.png
    1070
    822
    media_image2.png
    Greyscale

Hughes teaches placing the highest and lowest bus bars between the facing ends of the core packs, but does not teach third and fourth bus bars for connecting the highest and lowest potential batteries to a connector manifold at opposite ends of the core packs (see e.g. Figs. 5 and 6 showing a series/parallel connection where the highest and lowest ends are both near the top, similar to instant Fig. 4, but not to instant Fig. 6). Nor does it appear that it would have been obvious to one of ordinary skill in the art to modify the prior art in order to meet the current limitations, since there is no teaching or rationale in the art to motivate such a change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723